USCA11 Case: 21-12466      Date Filed: 03/16/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12466
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TERRY JEROME CASON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:11-cr-00085-ACC-LRH-1
                   ____________________
USCA11 Case: 21-12466        Date Filed: 03/16/2022    Page: 2 of 2




2                      Opinion of the Court               21-12466


Before ROSENBAUM, GRANT, and MARCUS, Circuit Judges.
PER CURIAM:
       Laura Daines, appointed counsel for Terry Cason in this ap-
peal from the denial of his motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A), as modified by § 603(b) of the First Step
Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (“First Step Act”), has
moved to withdraw from further representation of the appellant
and filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967). Our independent review of the entire record reveals that
counsel’s assessment of the relative merit of the appeal is correct.
Because independent examination of the entire record reveals no
arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and the denial of Cason’s motion is AFFIRMED.